               Case 2:19-cv-00492-RAJ Document 11 Filed 07/06/19 Page 1 of 4




1

2

3

4
                          WESTERN DISTRICT COURT OF WASHINGTON
5
                                       AT SEATTLE
6

7    In re:
8
     WON YONG HA and MONICA YOUNG HA
9
                                          Plaintiff
10    vs.                                               CASE NO.: 2:19-cv-00492-RAJ

11                                       PLAINTIFF REQUEST FOR RELIEF
     US BANK NATIONAL ASSOCIATION,       FROM DEADLINE AND OPPOSITION
12   NOT INDIVIDUALLY BUT SOLELY AS      TO MOTION TO DISSMISS LOCAL
     TRUSTEE FOR BLUE WATER              RULE 7(d)(2)(A)
13   INVESTMENT TRUST AND SELENE
14
     FINANCE LP AND FORECLOSURE
     TRUSTEE, MICHELLE R. GHIDOTTI, ESQ.
15
                                           Defendant.
16

17
     COMES NOW: Won Yong Ha and Monica Young Ha and asks the Court for Relief from
18
     Deadline for responsive pleadings and expansion of time pursuant to LCR 7(d)(2)(A), LCR
19

20   7 (j), and Fed. R. Civ. P. 6(b)(1)(B) ¹

21

22

23
     ____________________________________
24
     ¹ Fed. R. Civ. P. 6 (b) Extending Time. (1) In General. When an act may or must be done within
25
     a specified time, the court may, for good cause, extend the time: (A) with or without motion or
26   notice if the court acts, or if a request is made, before the original time or its extension expires;
     or (B) on motion made after the time has expired if the party failed to act because of excusable
27   neglect.
28

      EXTENSION                                                             YONG HA AND MONICA YOUNG
     TIME FOR RESPONSE                                                                 9419-Points Dr. NE
                                                                                       Clyde Hill WA, 98004
               Case 2:19-cv-00492-RAJ Document 11 Filed 07/06/19 Page 2 of 4



     The Plaintiff filed a claim to stop a wrongful foreclosure lawsuit with other
1

2    multiple causes of action, these causes have been before the Courts before as thousands of

3    homeowner’s struggles to make their mortgage payments and have lost their homes. The case is
4
     complex and the foreclosure process continues to be redefined as the Washington Supreme Court
5
     continues to make decisions that affect the various foreclosure procedures and prerequisites, in
6

7
     particular the Deed of Trust Act, specifically RCW 61.24.010(4), RCW 61.24.135, and the entire

8    Washington State non-judicial foreclosure process itself.
9            (“Defendants”) motion for 12(b)(6) required the Ha’s to respond by June 21st 2019,
10
     pursuant to LCR 7(d)(3). The Ha’s response will be late and the cause that prompts this request
11
     for expansion of time and relief from deadline is the emergency Bankruptcy filing. Western
12

13   District Bankruptcy Court case # 19-11844. Pursuant to Evidence Rule 201 the court may take

14   judicial notice of adjudicative facts. The Bankruptcy filing was to stop a scheduled Foreclosure
15
     as Defendants refuse to place trustee sale on litigation hold just one example of the Trustee
16
     breach of Deed of Trust act. While being focus on the bankruptcy filing the Plaintiff would
17
     request the response time of defendant motion to be tolled. The Plaintiff, Ha bankruptcy is now
18

19   dismissed on 06/25/2019. Therefore, plaintiff can prepare and focus on a response. Plaintiffs

20   Ha’s are working diligently to complete their response in a timely manner. The Ha’s understand
21
     they are subject to the same standards as an attorney while participating pro se. The Defendants
22
     motion is well written and 26 pages long with numerous exhibits to review, the motion is 138
23

24
     pages total! even a seasoned attorney would require an enlargement of time based on his or her

25   workload to respond to Defendant’s Motion to dismiss. Nevertheless, on June
26   18, 2019, the Plaintiff did attempt to reach out to opposing counsel for an extension pursuant to
27
     LCR 7 and attempted to meet and confer for additional time, Plaintiff received no response.
28

      EXTENSION                                                           YONG HA AND MONICA YOUNG
     TIME FOR RESPONSE                                                               9419-Points Dr. NE
                                                                                     Clyde Hill WA, 98004
               Case 2:19-cv-00492-RAJ Document 11 Filed 07/06/19 Page 3 of 4



            Respectfully, the Plaintiff Ha’s ask until July 25th 2019 to responded and object to
1

2    Defendants 12(b)(6) motion as the Bankruptcy is good cause for the granting of this request.

3    Should court not be incline to accept a late response and the Court proceeds without plaintiffs
4
     objection. The Plaintiff request leave of court to amend their complaint alternatively if court
5
     grants a dismissal.
6

7

8    Respectfully submitted this 6th July day of 2019 at WA.
9     /s/_ Won Yong Ha_                    __/s/ Monica Young Ha
10
     Won Yong Ha                                  Monica Young Ha
     9419-Points Drive NE                         9419-Points Drive NE
11   Clyde Hill WA, 98004                         Clyde Hill WA, 98004
12

13

14   Declaration of Service
15

16
            The undersigned makes the following declaration:
17

18

19   1.     I am now, and at all times herein mentioned was a resident of the State of Washington,

20   over the age of eighteen years and I have knowledge of the facts stated herein.
21
     2.     On July 6th , 2019 I caused a copy of the foregoing Request for Relief from Deadline to
22
     be served to the following in the manner noted below: US Mail and court ECF notice.
23

24

25   Kristin A Zilberstein
     LAW OFFICE OF ANGELA M MICHAEL
26   3100 NW BUCKLIN HILL ROAD
27
     STE 206F
     SILVERDALE, WA 98383
28   619-243-3921
      EXTENSION                                                           YONG HA AND MONICA YOUNG
     TIME FOR RESPONSE                                                               9419-Points Dr. NE
                                                                                     Clyde Hill WA, 98004
               Case 2:19-cv-00492-RAJ Document 11 Filed 07/06/19 Page 4 of 4



     kzilberstein@ghidottiberger.com
1

2

3

4

5    I declare under penalty of perjury under the laws of the state of Washington that the foregoing is

6    true and correct.
7
     Signed this 6th day July 2019 at King County
8

9

10
     /s/_ Won Yong Ha_                        __/s/ Monica Young Ha
     Won Yong Ha                                  Monica Young Ha
11   9419-Points Drive NE                         9419-Points Drive NE
     Clyde Hill WA, 98004                         Clyde Hill WA 98004
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      EXTENSION                                                          YONG HA AND MONICA YOUNG
     TIME FOR RESPONSE                                                              9419-Points Dr. NE
                                                                                    Clyde Hill WA, 98004
